Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 01/08/2021. Claims 2, 12, and 17 have been cancelled; claims 1, 11, and 16 are independent claims.  Claims 1, 3-11, 13-16, and 18-23 have been examined and are pending. This Action is made non-FINAL. 
In view of the Appeal Brief (or Pre Appeal) filed on 01/08/2021, PROSECUTION IS HEREBY REOPENED.  New grounds of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/LUU T PHAM/            Supervisory Patent Examiner, Art Unit 2439                                                                                                                                                                                            

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2021, 09/17/2020 are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person.
Claims 1, 3-11, 13-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Takada (“Takada,” US 2020/0028688, filed Jul. 23, 2018) in view of Jack Tanner (“Tanner,” Summary of Ethereum Upgradeable Smart Contract R&D, Mar. 6, 2018, pages 1-7), further in view of Tkacik et al. (“Tkacik,” US 2014/0281354, published Sep. 18, 2014).
Regarding claim 1, Takada discloses a method, comprising:
determining whether a volume of data contracts deployed on the blockchain has reached a threshold (Takada: pars. 0002, 0042, compare a size of the received related data to a threshold maximum size of data allowed on the blockchain to determine that the related data should be stored in an off-chain storage location.);
(Takada: par. 0042, In response to receiving the related data and determining that the size of the related data exceeds the threshold size, the first computing device may store the related data in the off-chain storage location…), and
 in response to determining that the volume has not reached the threshold (Takada: par. 0063, most blockchain technology limits the data size in individual blocks to a relatively small threshold size, e.g., under 1 MB, 2 MB, etc., so that the communication protocols in the blockchain network and the persistent data format remain efficient), 
Takada discloses a smart contract creating a record on the blockchain, deploying the a smart contract on a blockchain (Takada: pars. 0062-0063) but does not explicitly disclose “wherein separating a smart contract into a logic contract and a plurality of data contracts; deploying the logic contract and the plurality of data contracts on a blockchain; and storing data of a first block of the blockchain in the plurality of data contracts deployed on the blockchain.”
However, in an analogous art, Tanner discloses Summary of Ethereum Upgradeable Smart Contract R&D, wherein  separating a smart contract into a logic contract and a plurality of data contracts (Tanner: pages 1-3; Separate Logic and Data Contracts);  deploying the logic contract and the plurality of data contracts on a blockchain (Tanner: pages 1-3; Separate Logic and Data Contracts);  storing data of a  (Tanner: pages 1-3, keeping the data in the same place).
Therefore, it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to combine the teaching of Tanner with the method and system of Takada, wherein separating a smart contract into a logic contract and a plurality of data contracts; deploying the logic contract and the plurality of data contracts on a blockchain; and storing data of a first block of the blockchain in the plurality of data contracts deployed on the blockchain to provide users with means for allowing the logic to be replaced while keeping the data in the same place, allowing for a fully upgradeable system  (Tanner: pages 2-3).
The combination of Takada and Tanner discloses in response to determining that the volume has reached the threshold, deploying an additional data contract on the blockchain, storing the data of the first block in the additional data contract deployed on the blockchain, after storing the data of the first block in the additional data contract deployed on the blockchain, and in response to determining that the volume has not reached the threshold as recited above but does not explicitly disclose computing a hash value of each of the plurality of data contracts deployed on the blockchain, computing a hash value of the additional data contract deployed on the blockchain, determining a hash value of the first block based on the hash value of each of the plurality of data contracts deployed on the blockchain and the hash value of the additional data contract deployed on the blockchain.
In addition, the combination of Takada and Tanner further discloses in response to determining that the volume has not reached the threshold as recited above but does 
However, in an analogous art, Tkacik teaches continuous run-time integrity checking for virtual memory, wherein computing a hash value of each of the plurality of data contracts deployed on the blockchain (Tkacik: par. 0041, Hash each data block to generate individual hash values.  The individual hashes are concatenated and hashed again; …par. 0042, H1=hash (A1), H2=hash (A2), . . . , Hn=hash (An), then calculate a hash H, wherein hash H=hash (H1//H2//…//Hn).  Hash H still covers all of the data, while the individual hashes cover the separate blocks of data, thereby providing single-pass hashing that may be used… ), computing a hash value of the additional data contract deployed on the blockchain (Tkacik: par. 0041, Hash each data block to generate individual hash values.  The individual hashes are concatenated and hashed again; …par. 0042, H1=hash (A1), H2=hash (A2), . . . , Hn=hash (An), then calculate a hash H, wherein hash H=hash (H1//H2//…//Hn).  Hash H still covers all of the data, while the individual hashes cover the separate blocks of data, thereby providing single-pass hashing that may be used… ), and determining a hash value of the first block based on the hash value of each of the plurality of data contracts deployed on the blockchain (Tkacik: par. 0041, Hash each data block to generate individual hash values.  The individual hashes are concatenated and hashed again; …par. 0042, H1=hash (A1), H2=hash (A2), . . . , Hn=hash (An), then calculate a hash H, wherein hash H=hash (H1//H2//…//Hn).  Hash H still covers all of the data, while the individual hashes cover the separate blocks of data, thereby providing single-pass hashing that may be used… ) and the hash value of (Tkacik: par. 0041, Hash each data block to generate individual hash values.  The individual hashes are concatenated and hashed again; …par. 0042, H1=hash (A1), H2=hash (A2), . . . , Hn=hash (An), then calculate a hash H, wherein hash H=hash (H1//H2//…//Hn).  Hash H still covers all of the data, while the individual hashes cover the separate blocks of data, thereby providing single-pass hashing that may be used… ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tkacik with the method and system of Takada and Tanner,  wherein in response to determining that the volume has reached the threshold, deploying an additional data contract on the blockchain, storing the data of the first block in the additional data contract deployed on the blockchain, and after storing the data of the first block in the additional data contract deployed on the blockchain, computing a hash value of each of the plurality of data contracts deployed on the blockchain, computing a hash value of the additional data contract deployed on the blockchain, and determining a hash value of the first block based on the hash value of each of the plurality of data contracts deployed on the blockchain and the hash value of the additional data contract deployed on the blockchain; and in response to determining that the volume has not reached the threshold, after storing the data, computing  the hash value of each of the plurality of data contracts; and determining the hash value of the first block based on the hash value of each of the plurality of data contracts deployed on the blockchain to provide users with means for continuous run-time integrity checking for virtual memory is performed effectively.  Unauthorized access to tables is prevented, by locking write access to the tables using Tkacik: abstract, pars. 0002, 0051).
Regarding claim 3, the combination of Takada, Tanner, and Tkacik, teaches thee method of claim 1.  The combination of Takada, Tanner, and Tkacik further teaches comprising: concatenating the hash values of the plurality of data contracts and the hash value of the additional data contract to form a concatenated value (Takada: par. 0042; Tkacik: par. 0041, Hash each data block to generate individual hash values.  The individual hashes are concatenated and hashed again; …par. 0042, H1=hash (A1), H2=hash (A2), . . . , Hn=hash (An), then calculate a hash H, wherein hash H=hash (H1//H2//…//Hn).  Hash H still covers all of the data, while the individual hashes cover the separate blocks of data, thereby providing single-pass hashing that may be used… ), wherein determining the hash value of the first block comprises applying a hash function to the concatenated value (Tkacik: par. 0041, Hash each data block to generate individual hash values.  The individual hashes are concatenated and hashed again; …par. 0042, H1=hash (A1), H2=hash (A2), . . . , Hn=hash (An), then calculate a hash H, wherein hash H=hash (H1//H2//…//Hn).  Hash H still covers all of the data, while the individual hashes cover the separate blocks of data, thereby providing single-pass hashing that may be used… ).
Regarding claim 4, the combination of Takada, Tanner, and Tkacik, teaches thee method of claim 1. The combination of Takada, Tanner, and Tkacik further teaches comprising:
(Tanner: pages 1-3; Separate Logic and Data Contracts; Tkacik: par. 0041, Hash each data block to generate individual hash values.  The individual hashes are concatenated and hashed again; …par. 0042, H1=hash (A1), H2=hash (A2), . . . , Hn=hash (An), then calculate a hash H, wherein hash H=hash (H1//H2//…//Hn).  Hash H still covers all of the data, while the individual hashes cover the separate blocks of data, thereby providing single-pass hashing that may be used… ); and
concatenating the hash values of the plurality of data contracts, the hash value of the additional data contract, and the hash value of the logic contract to form a concatenated value (Takada: par. 0042;; Tanner: pages 1-3; Separate Logic and Data Contracts ; Tkacik: par. 0041, Hash each data block to generate individual hash values.  The individual hashes are concatenated and hashed again; …par. 0042, H1=hash (A1), H2=hash (A2), . . . , Hn=hash (An), then calculate a hash H, wherein hash H=hash (H1//H2//…//Hn).  Hash H still covers all of the data, while the individual hashes cover the separate blocks of data, thereby providing single-pass hashing that may be used… ), wherein determining the hash value of the first block comprises applying a hash function to the concatenated value (Tkacik: par. 0041, Hash each data block to generate individual hash values.  The individual hashes are concatenated and hashed again; …par. 0042, H1=hash (A1), H2=hash (A2), . . . , Hn=hash (An), then calculate a hash H, wherein hash H=hash (H1//H2//…//Hn).  Hash H still covers all of the data, while the individual hashes cover the separate blocks of data, thereby providing single-pass hashing that may be used… )).
Regarding claim 5, the combination of Takada, Tanner, and Tkacik, teaches thee method of claim 1.  The combination of Takada, Tanner, and Tkacik further teaches 
computing a hash value of the logic contract (Tanner: pages 1-3; Separate Logic and Data Contracts; Tkacik: par. 0041, Hash each data block to generate individual hash values.  The individual hashes are concatenated and hashed again; …par. 0042, H1=hash (A1), H2=hash (A2), . . . , Hn=hash (An), then calculate a hash H, wherein hash H=hash (H1//H2//…//Hn).  Hash H still covers all of the data, while the individual hashes cover the separate blocks of data, thereby providing single-pass hashing that may be used… ); and
concatenating the hash values of the plurality of data contracts and the hash value of the logic contract to form a concatenated value (Tanner: pages 1-3; Separate Logic and Data Contracts; Tkacik: par. 0041, Hash each data block to generate individual hash values.  The individual hashes are concatenated and hashed again; …par. 0042, H1=hash (A1), H2=hash (A2), . . . , Hn=hash (An), then calculate a hash H, wherein hash H=hash (H1//H2//…//Hn).  Hash H still covers all of the data, while the individual hashes cover the separate blocks of data, thereby providing single-pass hashing that may be used… ), wherein determining the hash value of the first block comprises applying a hash function to the concatenated value (Tkacik: par. 0041, Hash each data block to generate individual hash values.  The individual hashes are concatenated and hashed again; …par. 0042, H1=hash (A1), H2=hash (A2), . . . , Hn=hash (An), then calculate a hash H, wherein hash H=hash (H1//H2//…//Hn).  Hash H still covers all of the data, while the individual hashes cover the separate blocks of data, thereby providing single-pass hashing that may be used… )
Regarding claim 6, the combination of Takada, Tanner, and Tkacik, teaches thee method of claim 1.  The combination of Takada, Tanner, and Tkacik further teaches comprising: concatenating the hash values of the plurality of data contracts to form a concatenated value (Tkacik: par. 0041, Hash each data block to generate individual hash values.  The individual hashes are concatenated and hashed again; …par. 0042, H1=hash (A1), H2=hash (A2), . . . , Hn=hash (An), then calculate a hash H, wherein hash H=hash (H1//H2//…//Hn).  Hash H still covers all of the data, while the individual hashes cover the separate blocks of data, thereby providing single-pass hashing that may be used… ), wherein determining the hash value of the first block comprises applying a hash function to the concatenated value (Tkacik: par. 0041, Hash each data block to generate individual hash values.  The individual hashes are concatenated and hashed again; …par. 0042, H1=hash (A1), H2=hash (A2), . . . , Hn=hash (An), then calculate a hash H, wherein hash H=hash (H1//H2//…//Hn).  Hash H still covers all of the data, while the individual hashes cover the separate blocks of data, thereby providing single-pass hashing that may be used… ).
Regarding claim 11, claim 11 is directed to a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method claimed in claim 1; claim 11 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 13
Regarding claim 14, claim 14 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Regarding claim 15, claim 15 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Regarding claim 16, claim 16 is directed to system associated with the method claimed in claim 1; claim16 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 18, claim 18 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Regarding claim 19, claim 19 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Regarding claim 20, claim 20 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Regarding claim 21, claim 21 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Regarding claim 22.
Claims 7-10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Takada (“Takada,” US 2020/0028688, filed Jul. 23, 2018) in view of Jack Tanner (“Tanner,” Summary of Ethereum Upgradeable Smart Contract R&D, Mar. 6, 2018, pages 1-7), further in view of Tkacik et al. (“Tkacik,” US 2014/0281354, published Sep. 18, 2014), and Kumar et al. (“Kumar,” US 2020/0042913, filed Aug. 1, 2018)
Regarding claim 7, the combination of Takada, Tanner, and Tkacik teaches the method of claim 1.  Takada, Tanner, and Tkacik do not explicitly disclose wherein the blockchain comprises a second block preceding the first block, wherein the data of the first block comprises a hash value of the second block.
However, in an analogous art, Kumar discloses distributed ledger-based enterprise resource planning system, wherein the blockchain comprises a second block preceding the first block, wherein the data of the first block comprises a hash value of the second block (Kumar: figs. 2A-2B; par. 0036, In some implementations, the transactions in a block of a blockchain are hashed and encoded into a Merkle tree (e.g., the transaction are leaf nodes of a Merkle tree).  A Merkle tree (or hash-based tree) is a hash-based data structure that is a generalization of a hash list; fig. 3, par. 0063, Merkle or hashed-based tree 300).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kumar with the method and system of Takada, Tanner, and Tkacik, wherein the blockchain comprises a second block preceding the first block, wherein the data of the first block comprises a hash value of the second block to provide users with means for reducing the number of conflicts through the employment of the permissioned distributed ledger.  Third-parties (Kumar: abstract, pars. 0003, 0022).
Regarding claim 8, the combination of Takada, Tanner, and Tkacik teaches the method of claim 1.  Takada, Tanner, and Tkacik do not explicitly disclose wherein storing the data of the first block comprises: uniformly distributing and storing the data of the first block in the plurality of data contracts.
However, in an analogous art, Kumar discloses distributed ledger-based enterprise resource planning system, wherein storing the data of the first block comprises: uniformly distributing and storing the data of the first block in the plurality of data contracts (Kumar: figs. 2A-2B; par. 0036, In some implementations, the transactions in a block of a blockchain are hashed and encoded into a Merkle tree (e.g., the transaction are leaf nodes of a Merkle tree).  A Merkle tree (or hash-based tree) is a hash-based data structure that is a generalization of a hash list; fig. 3, par. 0063, Merkle or hashed-based tree 300; Tanner: pages 1-3; keeping the data in the same place).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kumar with the method and system of Takada, Tanner, and Tkacik, wherein storing the data of the first block comprises: uniformly distributing and storing the data of the first block in the plurality of data contracts to provide users with means for reducing the number of conflicts through the employment of the permissioned distributed ledger.  Third-parties securely, track and verify statuses of associated transactions.  Provides verification data (Kumar: abstract, pars. 0003, 0022).
Regarding claim 9, the combination of Takada, Tanner, Tkacik, and Kumar teaches the method of claim 8.  The combination of Takada, Tanner, Tkacik, and Kumar teaches wherein computing the hash value of each of the plurality of data contracts comprises: computing the plurality of hash values in parallel (Kumar: figs. 2A-2B; par. 0036, In some implementations, the transactions in a block of a blockchain are hashed and encoded into a Merkle tree (e.g., the transaction are leaf nodes of a Merkle tree).  A Merkle tree (or hash-based tree) is a hash-based data structure that is a generalization of a hash list; fig. 3, par. 0063, Merkle or hashed-based tree 300).
Regarding claim 10, the combination of Takada, Tanner, Tkacik, and Kumar teaches the method of claim 8.  The combination of Takada, Tanner, Tkacik, and Kumar wherein computing the hash value of each of the plurality of data contracts comprises: performing a Merkle tree hash computation on each of the plurality of data contracts (Kumar: figs. 2A-2B; par. 0036, In some implementations, the transactions in a block of a blockchain are hashed and encoded into a Merkle tree (e.g., the transaction are leaf nodes of a Merkle tree).  A Merkle tree (or hash-based tree) is a hash-based data structure that is a generalization of a hash list; fig. 3, par. 0063, Merkle or hashed-based tree 300).
Regarding claim 23, claim 23 is similar in scope to claim 7, and is therefore rejected under similar rationale.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Canh Le/
Examiner, Art Unit 2439
April 11th, 2021


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439